IN THE SUPREME COURT OF THE STATE OF DELAWARE

FREDERICK SMITH,           §
                           §
     Petitioner Below,     §                   No. 188, 2019
     Appellant,            §
                           §                   Court Below: Superior Court
     v.                    §                   of the State of Delaware
                           §
D.O.C. RECORDS DEPARTMENT, §                   C.A. No. N18M-10-066 EMD
                           §
     Respondent Below,     §
     Appellee.             §
                           §
                           §

                          Submitted: June 13, 2019
                          Decided:   July 11, 2019
                          Corrected: July 29, 2019

                                 ORDER

      When the appellant, Frederick Smith, filed this appeal, he also filed a motion

to proceed in forma pauperis. This Court denied that motion on May 29, 2019, under

10 Del. C. § 8804(f). The Court ordered that if Smith did not pay the filing fee on

or before June 12, 2019, the appeal would be dismissed without further notice. Smith

did not pay the filing fee by June 12, 2019.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 3(b)(2),

that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/Karen L. Valihura
                                       Justice